Pursuant to CPL 30.30 (1) (a), the People must be ready for trial within six months of the commencement of a criminal action in which a felony is charged (see People v Goss, 87 NY2d 792, 796 [1996]; People v McKenna, 76 NY2d 59, 62 [1990]). Here, the People filed the indictment and a statement of readiness with the Supreme Court on November 16, 2007, within the six-month period. Contrary to the determination of the Supreme Court, the People should not have been charged with a 12-day period of postreadiness delay between November 16, 2007, and *750November 28, 2007, as the delay in obtaining records from the Criminal Court so that the defendant could be arraigned is properly attributable to the Criminal Court (see People v Carter, 91 NY2d 795, 799 [1998]; People v Goss, 87 NY2d at 797-798). After this 12-day period is excluded, the total time chargeable to the People was 173 days. Since the amount of time chargeable to the People did not exceed 184 days, representing the six-month period applicable here, upon reargument, the defendant’s motion to dismiss the indictment should have been denied. Skelos, J.P, Dickerson, Leventhal and Lott, JJ., concur.